Case 2:19-cv-01155-JDC-KK Document 4 Filed 10/07/19 Page 1 of 15 PageID #: 24



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

HARRELL HOWARD, Individually and On *
Behalf of All Others Similarly Situated *
                                        *
               Plaintiff,               *
                                        * CASE NO.: 2:19-cv-1155
versus                                  *
                                        *
FLEETWOOD TRANSPORTATION                *
SERVICES, INC.                          *
                                        *
               Defendant.               *
______________________________________________________________________________

                      FIRST SUPPLEMENTAL AND AMENDED
                   COMPLAINT – COLLECTIVE AND CLASS ACTION

       COMES NOW, Plaintiff Harrell Howard, who supplements and amends his Complaint to

read as follows:

                                           SUMMARY

       1.      Fleetwood Transportation Services, Inc. (“Defendant”) employs truck drivers to

make in-state deliveries to local mills.

       2.      Although these drivers regularly work more than forty (40) hours in a workweek,

Defendant does not pay them overtime.

       3.      Defendant’s policy of not paying these employees overtime wages violates the Fair

Labor Standards Act (“FLSA”).

       4.      This collective action seeks to recover the unpaid wages, liquidated damages and

other damages owed to these drivers, together with attorneys’ fees, interest and costs of these

proceedings.




                                               1
Case 2:19-cv-01155-JDC-KK Document 4 Filed 10/07/19 Page 2 of 15 PageID #: 25



       5.      This lawsuit also seeks recovery of unpaid wages for the time drivers spent waiting

for their trucks to be loaded and unload, or otherwise referred to as wait-time or detention. Said

time is hereinafter referred to as “Detention.”

       6.      Defendant’s policy of not paying Detention resulted in the wrongful denial of

wages, including overtime pay under the FLSA.

       7.      Defendant further committed retaliatory actions against Plaintiff for asserting his

rights under the FLSA, entitling him to lost wages and additional damages.

                                     JURISDICTION & VENUE

       8.      This case raises a federal question under 29 U.S.C. § 216(b), giving this Court

original subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because Defendant

conducts substantial business in this District, sending Plaintiff and FLSA Collective members to

perform work in this District while subjecting them to Defendant’s improper and illegal payroll

practices.

       10.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

Plaintiff’s state law claims.

                                              PARTIES

       11.     Harrell Howard (“Plaintiff”) was employed by Defendant as a truck driver and was

paid a piece-rate. Plaintiff is domiciled in Louisiana and picked up wood chips from lumber mills

in Louisiana and delivered those loads to paper mills in Louisiana.

       12.     Plaintiff’s assigned routes were intrastate within Louisiana. Plaintiff did not

receive or deliver products outside the State of Louisiana.

       13.     Plaintiff’s written consent to join this action is attached. (Exhibit “A”).

                                                  2
Case 2:19-cv-01155-JDC-KK Document 4 Filed 10/07/19 Page 3 of 15 PageID #: 26



       14.      Upon information and belief, Defendant is a Texas corporation not authorized to

do but doing business in the State of Louisiana.

       15.      Defendant may be served through its registered agent, Harry H. Lynch, 1845

Woodall Rodgers Freeway, Suite 1600, Dallas, Texas 75201.

       16.      Defendant paid each of the FLSA Collective members a piece-rate, salary or hourly

wage with no overtime premium for hours worked in excess of forty (40) in a workweek.

       17.      Defendant’s payroll practice, and classification of these workers as overtime

exempt, violated the FLSA.

                                                     FACTS

       18.      Defendant is in the business of hauling forest products, including wood chips. 1

       19.      Defendant’s Forest Products Division conducts business throughout Texas,

Louisiana, Arkansas and Mississippi.

       20.      Defendant employed Plaintiff to pick up wood chips from mills in Florien,

Louisiana (“Florien”) and Oakdale, Louisiana (“Oakdale”), and deliver the wood chips to a paper

mill in Deridder, Louisiana (“Deridder”).

       21.      The wood chips were converted to paper products after delivery to the Deridder

paper mill.

       22.      Upon information and belief, Defendant has other forest product operations in

Texas, Louisiana, Arkansas and Mississippi which all operate in a similar manner.




1      http://www.ftwd.net/divisions/forest-products (last visited on 8/26/2019).
                                                       3
Case 2:19-cv-01155-JDC-KK Document 4 Filed 10/07/19 Page 4 of 15 PageID #: 27



       23.       Defendant’s employees routinely handle goods or materials – such as trucks, tires,

trailers and Zonar tracking devices - that have moved in, or were produced for, interstate

commerce.

       24.       In each of the past three years, Defendant’s gross revenue has far exceeded

$500,000.

       25.       Drivers in Defendant’s Louisiana Forest Products Division delivered loads of wood

chips and other forest products to mills within the state to be processed and converted into various

paper products.

       26.       Numerous other FLSA Collective Members in Texas, Arkansas and Mississippi

also drove local, intrastate routes, and delivered wood chips and other forest products to paper

mills to be processed and converted into various paper products.

       27.       Defendant paid Plaintiff a piece-rate based on the number of loads hauled from the

mills in Florien or Oakdale to a paper mill in Deridder. For a short period of time, Plaintiff was

paid a salary.

       28.       Plaintiff worked for Defendant from approximately January 2019 until July 2019.

       29.       Plaintiff was regularly scheduled to work over forty (40) hours in a workweek.

Plaintiff’s usual daily work shift was from 1:00 p.m. until 1:00 a.m., and later changed to 4:00

p.m. until 4:00 a.m. Plaintiff worked five (5) to six (6) days per week.

       30.       For example, Plaintiff worked in excess of forty (40) hours during the week of

March 30, 2019 to April 5, 2019. Although Plaintiff worked overtime during this period, he was

paid solely on his piece-rate of $59.16 per load or $57.61 per load. He was not paid an overtime

premium for the hours worked in excess of forty (40) during that workweek.




                                                 4
Case 2:19-cv-01155-JDC-KK Document 4 Filed 10/07/19 Page 5 of 15 PageID #: 28



       31.     An employer can pay a non-exempt employee on a piece-rate basis provided the

employee receives overtime pay for hours worked in excess of forty (40) in a workweek, which

Defendant did not pay. 29 C.F.R. § 778.111

       32.     Plaintiff’s work schedule is typical of the work schedule for the FLSA Collective

members.

       33.     Over the past three (3) years, Defendant employed dozens, if not hundreds, of

individuals – including Plaintiff – as intrastate truck drivers hauling loads of forest products to

paper mills within the same state.

       34.     The FLSA Collective members are not exempt from the overtime requirements of

the FLSA.

       35.     While the precise job duties of the FLSA Collective members may vary somewhat,

any variations do not impact their entitlement to overtime for hours worked in excess of forty (40)

in a workweek.

       36.     All of the FLSA Collective members perform manual labor in support of

Defendant’s forest products operation.

       37.     All of the FLSA Collective members are entitled to overtime pay.

       38.     None of the FLSA Collective members received overtime pay.

       39.     Defendant knows the FLSA Collective members worked more than forty (40) hours

in a workweek.

       40.     Defendant routinely scheduled Plaintiff and other FLSA Collective members to

work more than forty (40) hours per workweek.

       41.     Defendant knows the FLSA Collective members were not exempt from the

overtime requirements of the FLSA.

                                                5
Case 2:19-cv-01155-JDC-KK Document 4 Filed 10/07/19 Page 6 of 15 PageID #: 29



        42.     Nonetheless, Defendant did not (and does not) pay the FLSA Collective members

overtime wages for hours worked in excess of forty (40) in a workweek.

        43.     Defendant further did not consider Detention in the payment of wages and the

calculation of overtime pay.

        44.     Drivers were routinely required to wait for their trucks to be loaded and unloaded

at the various sites and mills without compensation.

        45.     Plaintiff rightfully voiced his opposition to Defendant’s payroll practices and

policies, and filed the instant lawsuit.

        46.     Despite protections under the FLSA, Defendant retaliated against Plaintiff refusing

to hire him for further deliveries, and instructing third-party individuals and companies to avoid

hiring him or cease using his services.

                                COLLECTIVE ACTION ALLEGATIONS

        47.     Plaintiff brings this claim under Section 216(b) of the FLSA as a collective action.

        48.     The same policy that caused Plaintiff to be denied his overtime pay caused the

FLSA Collective members to be denied their overtime pay.

        49.     While the precise job duties performed by the FLSA Collective members might

vary somewhat, these differences do not matter for the purpose of determining their entitlement to

overtime.

        50.     Nor do any differences in job duties matter for determining whether Defendant’s

policy of not paying the FLSA Collective members overtime is legal.

        51.     The members of the FLSA Collective are all entitled to overtime for all hours

worked over forty (40) in a workweek consistent with the overtime requirements of the FLSA.




                                                 6
Case 2:19-cv-01155-JDC-KK Document 4 Filed 10/07/19 Page 7 of 15 PageID #: 30



         52.   Because Defendant uniformly failed to pay overtime to the FLSA Collective

members, Plaintiff and the FLSA Collective members are similarly situated within the meaning of

29 U.S.C. § 216(b).

         53.   Upon information and belief, Defendant employed numerous truck drivers who

were paid hourly, salary or piece-rate, like Plaintiff, in the United States during the past three (3)

years.

         54.   Nearly all of the questions related to Plaintiff and the FLSA Collective members

can be answered on a collective basis.

         55.   Defendant’s practice of not paying members of the FLSA Collective overtime

wages is based on established companywide policies.

         56.   Defendant’s payroll and time-keeping records would permit accurate calculation of

damages with respect to each member of the FLSA Collective.

         57.   Absent a collective action, many members of the FLSA Collective likely will not

obtain redress of their injuries and Defendant will retain the proceeds of its violations of the FLSA.

         58.   Furthermore, individual litigation would be unduly burdensome to the judicial

system.

         59.   Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the FLSA Collective and provide for judicial

consistency.

                              COLLECTIVE AND CLASS DEFINITIONS

         60.   Plaintiff brings this lawsuit pursuant to Section 216(b) of the FLSA as a collective

action on behalf of:

               All truck drivers employed by Fleetwood Transportation Services,
               Inc. who, within the last three (3) years, only made intrastate
                                                  7
Case 2:19-cv-01155-JDC-KK Document 4 Filed 10/07/19 Page 8 of 15 PageID #: 31



               deliveries to paper mills, worked over forty (40) hours in at least one
               workweek, and were not paid overtime. (“FLSA Collective”).

       61.     Plaintiff brings this lawsuit under Fed. R. Civ. P. 23(a) and 23(b) as a class action

under the Louisiana Wage Payment Act, La. R.S. 23:631 et seq., (“LWPA”) on behalf of:

               All Louisiana intrastate truck drivers formerly employed by
               Fleetwood Transportation Services, Inc. who, within the last three
               (3) years, did not receive detention pay for all time spent waiting for
               trucks to be loaded and unloaded. (“Louisiana Rule 23 Class”).

                                    VIOLATION OF THE FLSA

       62.     Plaintiff incorporates the proceeding paragraphs by reference.

       63.     At all relevant times, Defendant has been an employer engaged in interstate

commerce and/or the production of goods for commerce, within the meaning of the FLSA.

       64.     Defendant employed Plaintiff and each member of the FLSA Collective.

       65.     Defendant’s pay policy denied Plaintiff and the members of the FLSA Collective

overtime compensation as required by the FLSA.

       66.     Defendant’s failure to pay Plaintiff and the FLSA Collective members overtime at

rates not less than one and one-half times their regular rates violates 29 U.S.C. § 207. Defendant’s

conduct, as described herein, was in willful violation of the FLSA.

       67.     Due to Defendant’s FLSA violations, Plaintiff and the FLSA Collective members

are entitled to recover from Defendant their unpaid overtime compensation, liquidated damages,

reasonable attorneys’ fees, and costs of this action.

                    VIOLATIONS OF THE LOUISIANA WAGE PAYMENT ACT

       57.     Plaintiff incorporates the preceding paragraphs by reference.

       58.     According to public statements made by Defendant’s CEO, it was Defendant’s

policy to pay its drivers for Detention.

                                                  8
Case 2:19-cv-01155-JDC-KK Document 4 Filed 10/07/19 Page 9 of 15 PageID #: 32



       59.       Despite the clear policy, Plaintiff and those similarly situated were not paid wages

for Detention.

       60.       Defendant also failed to consider Detention in the calculation of overtime wages

under the FLSA.

       61.       In accordance with the LPWA, Plaintiff sent a letter to Defendant on September 19,

2019 demanding payment of all unpaid wages owed to Plaintiff and other similarly situated

individuals within 72 hours.

       62.       To date, neither Plaintiff nor any of those similarly situated have not received

Detention pay.

                                       RECORDKEEPING VIOLATION

       63.       Plaintiff incorporates the preceding paragraphs by reference.

       64.       By failing to accurately record, report, and/or preserve records of hours worked by

Plaintiff and the FLSA Collective, Defendant has failed to make, keep, and preserve records with

respect to each of its employees sufficient to determine their wages, hours, and other conditions

and practice of employment, in violation of the FLSA, 29 U.S.C. § 201, et seq.

                                               RULE 23 CLASS

       65.       Plaintiff incorporates the preceding paragraphs by reference.

       66.       Pursuant to Fed. R. Civ. P. 23(a) and 23(b), Plaintiff brings this action individually

and on behalf of all similarly situated individuals.

       67.       The persons in the Louisiana Rule 23 Class are so numerous that joinder of all

members is impracticable. While the precise number of class members has not been determined at

this time, Defendant, on information and belief, has employed dozens, if not hundreds, of local,




                                                   9
Case 2:19-cv-01155-JDC-KK Document 4 Filed 10/07/19 Page 10 of 15 PageID #: 33



intrastate drivers during the applicable state of limitations period. Plaintiff and the proposed

Louisiana Rule 23 Class have been equally affected by Defendant’s violations of the law.

        68.     There are questions of law and fact common to the proposed Louisiana Rule 23

Class that predominate over any questions solely affecting individual members of the proposed

Louisiana Rule 23 Class, including, but not limited to, the following:

        a. Whether Defendant violated the LWPA for failure to pay wages for Detention;

        b. The proper measure and calculation of damages; and

        c. Whether Defendant’s actions were willful or in good faith.

        69.     Plaintiff’s claims are typical of those members of the Louisiana Rule 23 Class.

Plaintiff, like other members of the proposed Louisiana Rule 23 Class, was subject to Defendant’s

practices and policies described in this Complaint. Further, Plaintiff’s job duties are typical of the

Louisiana Rule 23 Class, as all class members are or were Louisiana residents formerly employed

by Defendant as intrastate drivers.

        70.     Plaintiff will fairly and adequately protect the interest of the proposed Louisiana

Rule 23 Class, and has retained counsel experienced in complex wage and hour class and collective

action litigation.

        71.     This action is properly maintainable as a class action under Fed. R. Civ. P. 23(b)(3)

because questions of law or fact predominate over any questions affecting individual class

members, and a class action is superior to other methods in order to ensure a fair and efficient

adjudication of this controversy because, in the context of wage and hour litigation, individual

plaintiffs lack the financial resources to vigorously prosecute separate lawsuits in federal court

against large corporate defendants. Class litigation is also superior because it will preclude the




                                                 10
Case 2:19-cv-01155-JDC-KK Document 4 Filed 10/07/19 Page 11 of 15 PageID #: 34



need for unduly duplicative litigation resulting in inconsistent judgments pertaining to Defendant’s

policies and practices. There do not appear to be any difficulties in managing this class action.

          72.     Plaintiff intends to send notice to all members of the proposed Louisiana Rule 23

Class to the extent required by Fed. R. Civ. P. 23.

                               RETALIATION IN VIOLATION OF SECTION 15(a)(3)

          73.     Plaintiff incorporates the preceding paragraphs by reference.

          74.     Plaintiff worked for Defendant driving intrastate routes between Defendant’s

client’s mills 2 until approximately July 2019.

          75.     In late August or early September 2019, Plaintiff began working for Nicholas

Latour.

          76.     Upon information and belief, Mr. Latour runs his own trucking operation, but he

contracts with Defendant to drive the same intrastate routes between the Boise Cascade and PCA

mills that Plaintiff drove when he was directly employed by Defendant.

          77.     In early September 2019, Plaintiff was informed by Mr. Latour that he would no

longer be able to employ him to drive those routes as Mr. Latour had been informed by Wendy

Bryan, Defendant’s Flatbed and Van Division Operations Coordinator 3, that his contract with

Defendant would be terminated if he continued to employ Plaintiff to drive those routes.

          78.     In light of the direct threats by Defendant’s representative, Plaintiff lost his routes

with Mr. Latour.

          79.     Thereafter, Plaintiff was retained by Carlos Benoit to drive an additional truck

owned by Mr. Benoit on intrastate delivery routes between the Boise Cascade and PCA mills.



2 The mills in Oakdale, Louisiana and Florien, Louisiana are owned by Boise Cascade. The mill in Deridder, Louisiana is
owned by Packaging Corporation of America (“PCA”).
3 http://www.ftwd.net/contact (last visited October 3, 2019).

                                                          11
Case 2:19-cv-01155-JDC-KK Document 4 Filed 10/07/19 Page 12 of 15 PageID #: 35



           80.      Upon information and belief, Mr. Benoit is an owner/operator who drives for

Defendant.

           81.      Within approximately one or two days, Plaintiff was informed that when Mr. Benoit

had called Defendant to provide them with Plaintiff’s information for insurance purposes, he was

informed by Wendy Bryan that under no circumstances would Mr. Benoit be allowed to have

Plaintiff drive Mr. Benoit’s additional truck on the routes between the Boise Cascade and PCA

mills.

           82.      As a result of Defendant’s representative’s actions, Mr. Benoit was unable to hire

Plaintiff to drive Defendant’s routes.

           83.      Defendant was aware of Plaintiff’s protected activity under the FLSA at the time it

began engaging in retaliatory actions against Plaintiff.

           84.      Plaintiff began texting his supervisor in approximately late June 2019 complaining

about Defendant’s violations of wage and hour law. Plaintiff also advised his supervisor at that

time that he had consulted an attorney regarding his rights under the FLSA.

           85.      Additionally, Plaintiff’s counsel sent Defendant a letter on August 19, 2019

requesting a copy of Plaintiff’s personnel and payroll records. Plaintiff’s counsel was contacted

by Bruce Wrinkle, Defendant’s Director of Safety 4, on August 20, 2019 asking about the purpose

for the request.

           86.      Furthermore, the instant action was filed on September 4, 2019.

           87.      The actions of Defendant in “black-balling” Plaintiff from other employment

opportunities are in violation of the anti-retaliation provision, Section 15(a)(3) of the FLSA.




4   http://www.ftwd.net/contact (last visited October 3, 2019).

                                                            12
Case 2:19-cv-01155-JDC-KK Document 4 Filed 10/07/19 Page 13 of 15 PageID #: 36



       88.     The actions of Defendant were willful.

       89.     Plaintiff has suffered losses and damages as a direct result of Defendant’s action,

entitling Plaintiff to lost wages, liquidated damages, front pay, compensatory damages, punitive

damages, prejudgment interest, and attorneys’ fees and costs of these proceedings.

       90.     Plaintiff is also entitled to injunctive relief preventing Defendant from further

“black-balling” him from additional employment opportunities.

                                             PRAYER

       WHEREFORE, Plaintiff, Harrell Howard, prays, pursuant to 29 U.S.C. § 216(b), for relief

as follows:

       1.      An order designating this lawsuit as a collective action and authorizing notice

pursuant to 29 U.S.C. § 216(b) to the FLSA Collective members to permit them to join this action

by filing a written notice of consent;

       2.      Judgment awarding Plaintiff and the other FLSA Collective members all unpaid

overtime compensation, liquidated damages, attorneys’ fees and costs under the FLSA;

       3.      Pre- and post-judgment interest at the highest rate allowable by law; and

       4.      All such other and further relief to which Plaintiff and the other FLSA Collective

may show themselves to be justly entitled.

       WHEREFORE, Plaintiff, Harrell Howard, prays pursuant to FRCP 23 and the Louisiana

Wage Payment Act, 23:631 et seq., for relief as follows:

       1.      Certifying this case as a class action in accordance with FRCP 23 with respect to

the claims set forth herein;

       2.      Appointing Plaintiff as class representative and his counsel as class counsel;




                                                13
Case 2:19-cv-01155-JDC-KK Document 4 Filed 10/07/19 Page 14 of 15 PageID #: 37



       3.         Judgment against Defendant for violation of the Louisiana Wage Payment Act,

23:631 et seq.;

       4.         Judgment awarding Plaintiff and the Louisiana Rule 23 Class members wages for

unpaid Detention;

       5.         Judgment awarding Plaintiff and the Louisiana Rule 23 Class members penalty

wages, judicial interest and attorneys’ fees and costs; and

       6.         For such further relief as may be necessary and appropriate.

       WHEREFORE, Plaintiff, Harrell Howard, further prays, pursuant to Section 15(a)(3) of

the FLSA, for relief as follows:

       1.         Judgment against Defendant for violation of Section 15(a)(3);

       2.         Judgment awarding Plaintiff lost wages, liquidated damages, compensatory

damages, and punitive damages;

       3.         Judgment awarding Plaintiff prejudgment interest;

       4.         Judgment awarding Plaintiff attorneys’ fees and costs;

       5.         Judgment for injunctive relief; and

       6.         Judgment for all other relief this court deems just and equitable.

                                            JURY DEMAND

       Plaintiff, Harrell Howard, demands trial by jury on all issues so triable as a matter of right

by jury.

Dated: October 7, 2019                                  Respectfully submitted,
                                                        /s/ Scott E. Brady
                                                        Philip Bohrer
                                                        Scott E. Brady
                                                        Amanda E. McGowen
                                                        BOHRER BRADY, LLC
                                                        8712 Jefferson Highway, Suite B

                                                   14
Case 2:19-cv-01155-JDC-KK Document 4 Filed 10/07/19 Page 15 of 15 PageID #: 38



                                           Baton Rouge, LA 70809
                                           Telephone: (225) 925-5297
                                           Facsimile: (225) 231-7000
                                           phil@bohrerbrady.com
                                           scott@bohrerbrady.com
                                           amcgowen@bohrerbrady.com




                                      15
